Citation Nr: 1714967	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-14 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for a low back disorder prior to May 21, 2007 and entitlement to a rating in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable rating for residuals of a left ankle sprain.

3.  Entitlement to an initial compensable rating for the Veteran's bilateral eye disorder.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to August 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, N.C.  The Montgomery, Alabama RO has assumed the role of Agency of Original Jurisdiction (AOJ).  

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in October 2016.  A transcript of the hearing is associated with the claims file.  

It appears the AOJ has determined that the Veteran failed to file a substantive appeal for her bilateral eye and left ankle sprain increased ratings claims as the matters have not been certified to the Board.  However, regardless of the certification, the record indicates that a statement of the case was issued for these matters in March 28, 2011 and the Veteran timely perfected her appeal in a VA Form 9 received May 26, 2011.  As such, the matters are appropriately before the Board.  

During the Veteran's October 2016 Board hearing, the Veteran and her representative detailed that she suffered from symptoms of depression and embarrassment due to her service-connected disabilities.  She additionally reported that she suffers from pes planus and a bilateral knee condition due to her service-connected right ankle sprain.  The Board notes entitlement to service connection for a right knee condition was previously denied in a September 2012 RO rating decision.  As the matters have not been adjudicated by the AOJ, the Board does not have jurisdiction over them.  The claims are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that updated VA examinations are required to adequately address the severity of the Veteran's low back disorder, left ankle sprain and bilateral eye disorder.  

For the Veteran's initial increased rating claims of her low back and left ankle sprain, the Board notes that the Veteran was provided VA examinations in July 2016 for her back and July 2007 for her left ankle sprain.   

During the Veteran's October 2016 Board hearing, the adequacy of the July 2016 VA back examination was questioned by the Veteran's representative as it was asserted that complaints of low back pain which radiated to the lower extremities were not addressed by the examiner.  Further, the Veteran testified regarding symptoms of her left ankle sprain which suggest a worsening of her condition since 2007.  Symptoms which suggest a worsening include flare-ups which lead to limitations in standing due to pain, an inability to put weight on the ankle and loss of balance.  

Additionally, it appears that the Veteran was scheduled for an updated VA ankle examination in April 2016 but there is some question as to whether the Veteran was properly notified of the examination.  The Veteran reported that she was not notified of the examination (see VA form 9 received May 20, 2016) and an examination notification letter is not associated with the record.  

For the Veteran's initial increased rating claim for her bilateral eye disorder, she was most recently afforded a VA eye examination in June 2014.  The Veteran testified in October 2016 regarding bilateral eye symptoms which suggest a worsening of her condition since her last VA examination.  In this regard, the Veteran testified that despite daily medication, she had eye outbreaks which last from 15 to 30 days.  During outbreaks, she was contagious and confined to her home.  She suffered from symptoms such as impaired vision, sensitivity to light and blisters.  The sensitivity to light impaired her ability to drive.  She reported that she had to disenroll from classes during a breakout because she did not want to infect others.   

As noted above, updated VA examinations are required to adequately address the current severity of her low back, left ankle sprain, and bilateral eye disorders.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding treatment records, and to submit any necessary authorizations.  The Veteran testified that there might be outstanding relevant private treatment records from Dr. Zloty and Dr. Roberts. 

2.  After the forgoing has been completed, the Veteran should be scheduled for a VA spine examination.  The claims file must be reviewed and the review noted in the report.  

All symptoms should be identified and all clinical findings should be reported in detail to include the functional impact in consideration of both medical and lay evidence.  

The examiner should clearly indicate whether the Veteran has any neurological symptoms, to include radiculopathy, or disorder associated with her service-connected low back disorder.

To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to provide the information, he or she should clearly explain why that is so.

The examiner must also ascertain whether the Veteran's low back disorder involves intervertebral disc syndrome, and if so, whether it is manifested by, or productive of, incapacitating episodes and the frequency thereof.  

The examiner is advised that an "incapacitating episode" is defined by the regulations as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.

3.  After the development in #1 has been completed, the Veteran should be scheduled for a VA ankle examination.  The claims file must be reviewed and the review noted in the report.  

All symptoms should be identified and all clinical findings should be reported in detail to include the functional impact in consideration of both medical and lay evidence.  

To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing for the right and left ankle.  If the examiner is unable to provide the information, he or she should clearly explain why that is so.

If any additional left ankle disability is present, the examiner should indicate whether such is etiologically related (a 50 percent or greater probability) to the Veteran's service-connected left ankle sprain; if not, address whether the non-service connected symptoms can be distinguished from the left ankle sprain and provide an explanation.  

4.  After the development in #1 is completed, the Veteran should be scheduled for a VA eye examination.  The claims file must be reviewed and the review noted in the report.  

All symptoms should be identified and all clinical findings should be reported in detail to include the functional impact in consideration of both medical and lay evidence.  

Attempts should be made to schedule an examination during a flare-up, if possible.  The examination report must state whether or not testing was conducted during a flare-up.  If not conducted during a flare-up, the examiner must estimate any additional functional limitation during flares.  If this cannot be determined, the examiner must explain why this is so.  The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.

The examiner should render findings as to the extent to which the Veteran experiences impairment of visual acuity or field loss and the duration of any incapacitating episodes, if any.

The examiner is advised that an "incapacitating episode" is defined by the regulations as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.
5.  Thereafter, the issues on appeal should then be readjudicated.  If any issue on appeal is not resolved to the Veteran's satisfaction, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



